Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 9 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2010/0225195).
Regarding claim 1, in a fourth embodiment (Figs.9-11), Asano teaches a stator assembly 421 for use in an axial flux electric motor, said stator assembly comprising: 
at least one stator tooth 424b, wherein said at least one stator tooth comprises an insertable portion (not numbered, portion of tooth 424b buried and fixed in recesses 424c); 
at least one stator base (back yoke) 424a comprising: 
at least one receiving slot (through holes) 424c configured to receive said insertable portion to form a mechanical joint between said at least one stator base 424a and said at least one stator tooth 424b (via press- or shrink-fitting, or the like; ¶[0177]) , 
a base mounting mechanism (not numbered, outer periphery of stator base/back hole 424a, connected by press- or shrink-fitting to frame/casing 10; ¶[0145]; Fig.9);
at least one relief slot (stress relaxation holes) 401 or 402 formed proximate said at least one receiving slot 424c (¶[0177]); and 

a motor frame (casing) 10 comprising at least one frame mounting mechanism configured to couple to said base mounting mechanism to couple said at least one stator base to said motor frame (“frame mounting mechanism” inherent to method of press- or shrink-fitting frame to base per ¶[0145]).  

    PNG
    media_image1.png
    721
    657
    media_image1.png
    Greyscale


But, regarding the first difference, Asano’s third embodiment (Fig.5) comprises stator teeth 324b each with a tooth tip (wide portion) 324d on the sides of the teeth facing the air gap (¶[0164]). This increases the area that faces the rotor 31, thereby enhancing flux linkage, and the tooth tips/wide portions 324d are effective means for preventing contact between the coils and the rotor (¶[0165]).  Thus, it would have been obvious before the effective filing date to modify Asano’s fourth embodiment and provide at least one tooth tip coupled with the stator tooth since Asano’s third embodiment teaches the tooth tips would have provided effective means for preventing contact between the coils and the rotor.
Regarding the second difference, in Asano’s second embodiment (Fig.4), the portions of the teeth 224b which are buried in the recesses 224c of the back yoke 224a are tapered in shape. The tapered teeth correspond with tapered recesses 224c of the back yoke, which in turn correspond to “an opposing second side obliquely oriented with respect to said first side”, since the interior sides of the tapered recesses 224c form second sides obliquely oriented with respect to the first sides (Fig.4). Asano teaches the tapered shape allows magnetic flux passing through the buried portions of the teeth 224b in the back yoke 224a to gradually come out of the back yoke 224a, so that the magnetic flux decreases toward the ends, and to reduce the amount of magnetic flux passing through the inside of a dust core to a minimum so that magnetic flux in the back yoke can pass in a plane that is as close to orthogonal as possible to the axial direction (¶[0159]).

Regarding claim 3, Asano’s second embodiment teaches the insertable portion of the teeth comprises a first taper angle and the receiving slot comprises a second taper angle, to form an interference fit (¶[0021]-¶[0022]; ¶[0159]; Fig.4)). Asano teaches this “…allows the flux that passes through the portions of the teeth buried in the back yoke to gradually come out of the back yoke so that the magnetic flux decreases toward the ends. This also minimizes the amount of magnetic flux that passes through the inside of the teeth formed of a dust core so that the magnetic flux in the back yoke can pass through a plane that is as close to orthogonal as possible to the direction of the axis. Further, since uniform stress is applied at the insertion of the teeth into the back yoke, less breakage occurs” (¶[0021]-¶[0022]). This suggests the amount of taper (and therefore the first and second taper angles) is a result effective variable affecting the amount of flux coming out of the back yoke, the amount of flux passing through the inside of the teeth, and the amount of stress at the insertion of the teeth into the back yoke. Thus, it would have been obvious before the effective filing date of the invention to provide Naito’s insertable portion with a first taper angle and the at least one receiving slot with a second taper angle since Asano teaches this would have reduced breakage. Further, with respect to the feature of a second taper 
Regarding claim 4, Asano’s third embodiment (Fig.5) comprises stator teeth 324b each with a tooth tip (wide portion) 324d on the sides of the teeth facing the air gap (¶[0164]), the at least one tooth tip and said at least one stator tooth are “integrally formed” as a unitary component (i.e., wide portions and teeth portion formed of dust core as a unit, ¶[0252]; Fig.27).
Regarding claim 7, Asano’s fourth embodiment comprises at least one stator base comprises a ring-shaped stator base (back yoke) 424a comprising a plurality of said receiving slots 424c (Fig.11).   
Regarding claim 9, as noted in the rejection of claim 1, Asano reads on the claimed features and further includes a rotor assembly 31, the stator assembly 421 coupled to the rotor assembly to define an axial gap therebetween (Fig.9).
Regarding claim 15, Asano’s fourth embodiment comprises at least one stator base comprises a ring-shaped stator base (back yoke) 424a comprising a plurality of said receiving slots 424c (Fig.11).   
Regarding method claim 16, as noted in the rejection of claim 1, Asano reads on the claimed features including inserting the insertable portion of the stator tooth 424b into the at least one receiving slot (through hole) 424c of the stator base (back yoke) 424a to form a mechanical joint, via press- or shrink-fitting or the like (¶[0177]).  Further, the holes relax radial stress acting on the back yoke when the teeth are press- or shrink-fit on the back yoke (¶[0177]), which implies the post is configured to deform upon insertion of the insertable portion.  
.
   
Allowable Subject Matter
Claims 5-6, 8, 10-13 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, in particular Asano, does not further teach the claimed stator including, inter alia, “said at least one stator base comprises an extension portion extending from said at least one stator base, said extension portion comprising said at least one receiving slot” (claim 5), or “said at least one stator base comprises a plurality of circumferentially-spaced stator bases” (claim 8), or 
the claimed axial flux motor including, inter alia, “said at least one stator base comprises a plurality of stator bases circumferentially-spaced about said motor frame” (claim 10); or “said at least one stator base comprises an extension portion extending from said at least one stator base, said extension portion comprising said at least one receiving slot” (claim 11); or “said at least one tooth assembly comprises a plurality of stacked laminated sheets” (claim 13); or
the claimed method of assembling an axial flux motor including, inter alia, “coupling at least one bobbin to the at least one stator base; and inserting the stator tooth through an opening in the at least one bobbin” (claim 18). 

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not wholly persuasive.  Applicant makes no specific argument with respect to Asano as applicable to the amended claims 1, 9 & 13.  As explained in the preceding paragraphs, Asano reads on these claims, including the feature of “at least one post defined between said relief slot and said receiving slot, wherein said at least one post comprises a first side and an opposing second side obliquely oriented with respect to said first side”.  In Asano’s second embodiment (Fig.4) the teeth 224b buried in the recesses 224c of the back yoke 224a are tapered in shape (¶[0159]). The tapered teeth correspond with tapered recesses 224c of the back yoke, which in turn correspond to “an opposing second side obliquely oriented with respect to said first side”, since the interior sides of the tapered recesses 224c form second sides obliquely oriented with respect to the first side of the post between relief slots 401 or 402 and receiving slots (recesses) 424c in the fourth embodiment (Fig.11).  Asano’s teachings that the tapered shape allows gradual passage of magnetic flux out of the back yoke and reduces the amount of magnetic flux passing through the inside of a dust core to a minimum (¶[0159]) provide motivation for modifying the fourth embodiment with respect to this feature.    
 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832